A rehearing was granted at the June term, 1874, and the case reargued at the January term, 1875.
RyaN, 0. J.
When I came here, I found this case pending on motion for rehearing: involving, as I understood, the question on which Dixon, C. J., and Cole, J., had twice differed, Paine, J., declining to sit when the case was here on demurrer to the complaint (Lathrop v. Knapp, 27 Wis., 214), and Lyon, J., declining to sit on the hearing of the present appeal. I did not think it becoming in me to take part in such a decision, on a motion ; and so Cole, J., and. I concurred in ordering a rehearing. The appeal has since been reheard; and I do not find the questions as I had supposed that I should.
The principal question in the case, as it is now before the court, is the effect of the decision on the demurrer. The order of the court below sustaining the complaint and overruling the demurrer, was affirmed here by a divided court. Whether such a decision should have weight as authority, under the rule stare- decisis, as was held in Catherwood v. Caslon, 13 M. & W., 261, need not now be considered. See Morse v. Goold, 1 Kern., 281, and cases there cited. But I cannot entertain a *313doubt that all the questions settled by the judgment of this court on the demurrer are res adjudicate in this cause, in this court and in all courts (Du Pont v. Davis, 35 Wis., 681, and eases there cited), and with the same effect as if that judgment had been pronounced by a unanimous court. Less effect could be given to such a judgment only by going behind the judgment ; and that would tend to subvert all principles on which the conclusiveness of judgments rests. I do not see why, if courts could avoid the conclusiveness of a judgment because it proceeds on a disagreement of the judges, courts might not as well avoid the conclusiveness of a judgment because it proceeds on an opinion founded in mistaken conclusions of fact or law. In both cases, alike, the judgment is impeached for not resting on sound judicial conclusions. The answer to all such attacks upon the sanctity of judgments is found in the safe and settled rule that judgments are ex proprio vigore conclusive, Judieia sunt tanquam jwis dicta, ei pro veritate accipiuntur. This has been expressly held of judgments ex necessitate of a divided court. Durant v. Essex Co., 8 Allen, 108; Same v. Same, 7 Wall., 107. In England, as has been seen, they have even weight as authority. Catherwood v. Caslon, supra. See also the reporter’s note to Krebs v. Carlisle Bank, 2 Wall. Jr., 33, copied in 7 Wall., 753.
Of the several questions argued on this appeal, this' view leaves open only the bar claimed against the appellant’s liability, by the judgment of the court below, affirmed by'this court, in the principal case of Collins v. Case, 23 Wis., 230.
The respondent in this case sues as receiver in that case. And it is argued for the appellant, that the finding of the court below, in that case, that the appellant’s subscription had not been paid to the defendant Oasé, whom the plaintiff sought to charge with it, but had been paid to Goddard, Steers & Co,, is conclusive in that case and in this, that the appellant had so paid it. I cannot think so. The question then before the court in Collins v. Case was Case’s liability, not the appellant’s. *314The question whether the appellant had paid it to any one, except Case, was not then before the court. And the court below had disposed of the issue before it when it found the negative, that the appellant’s subscription had not been paid to Case; it must have found the affirmative, that it had been paid to some one else, only by way of an incidental and argumentative confirmation of the negative; and it traveled out of the issue in doing so. Payment by the appellant to Case was in the issue, and material to it; payment by the appellant, other than to Case, was not in the issue, and was immaterial.
And the finding of payment to Goddard, Steers & Co. is not res adjudicata, binding on the parties or on the court. The rule is well stated in Hardy v. Mills, 85 Wis., 141, in the language of Woodgate v. Fleet, 44 N. Y., 1: “A judgment is conclusive upon the parties thereto only in respect to the grounds covered by it, and the law and facts necessary to uphold it; and although a decree, in express terms, purports to affirm a particular fact or rule of law, yet if such fact or rule of law was immaterial to the issue, and the controversy did not turn upon it, the decree will not conclude the parties in reference thereto.” The finding of the court below in Collins v. Case, that the appellant had paid to Goddard, Steers & Co., was immaterial within this rule, may be treated as obiter dictum in the finding, and does not conclude the parties on the question. I entirely concur with the opinion of Dixosr, C. J., on the first hearing of this appeal, on this point, as well as on the question of the respondent’s right to sue in this form of action, which I do not consider now an open question.
On the point on which the difference of opinion went on the demurrer, 27 Wis., 214, I do not assume to indicate any opinion. Aside from that question, for the reasons I have given, I think that the judgment of the court below should be affirmed.
Cole, J.
After an examination of the authorities, I have *315become satisfied that the above opinion of the chief justice is correct upon both points; and I therefore concur in the same.
By the Court. — Judgment affirmed.